DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al US 10733685 (hereinafter Gailloux) in view of Ferguson US 20190327239 (hereinafter Ferguson).

As to claim 1, Gailloux teaches a  computer-implemented method of providing a mobile network operator consent statuses from a plurality of service providers (Figure 3 reveals a method of providing consent status records via a consent management hub server, which interacts with a mobile network operator. The consent status records are from plurality of third parties/service providers; column 8, lines 48-52 reveal the wireless service provider/mobile network operator manages compliance of consents with the mobile application providers/service providers), the method comprising: 
maintaining, at a computing system, a plurality of consent records (column 2, lines 36-37 reveal consent management hub server manages/maintains consent records; column 5, lines 20-25 reveal the consent monitor application/consent management hub maintains a record of consents), wherein each consent record comprises a user identifier associated with a mobile device of a user (column 2, line 43 reveal the consent record consists of identity data from the consenting party and column 7, lines 63-66 reveal the identity data can be a mobile phone number of the information owner/user), a plurality of service providers (column 2, lines 43-44 reveal the consent record also contains the identity of the third party(ies)/service providers), and consent statuses corresponding to each of the service providers (column 2, lines 44-45 reveal the consent record contains a consent agreement/status, and per column 1, lines 55-57 the agreement/status provides  a delimited period of time of consent for the information by the user/owner, thus an indication of whether the data consent status is active );
 receiving, from a service provider, a consent update associated with a user (column 12, lines 18-26 reveal a version of a consent record is received from the third party/service provider. The consent record pertains to consent by the consenting party/user. The record contains a version identifier. This version identifier relates to the updates of the consent record, such as a prior version record, current record, or a new release version record. It is revealed in column 4, lines 50-52, that the user can modify the consents in the consent management hub interface) , the consent update comprising a user identifier (column 12, lines 23-24 reveal the consent record/update consist of identity  data of the user/consenting party) and a consent status that indicates a willingness of the user to share data with a service provider(column 12, line 25 reveal the consent record/update consists of an agreement/status, and per column 1, lines 55-57 the agreement/status provides  a delimited period of time of consent to the information by the user/owner, thus an indication of the user providing/sharing the data with the third party/service provider);
 updating a consent record, from the plurality of maintained consent records, based on the received consent update (column 4, lines 50-52 reveal the consent  management hub allows user to modify multiple consent records; column 8, lines 58+ to column 9, lines 1-2 also reveal the consent management application provides an interface for users to update/manage a consent record from a plurality of consent records; column 9, lines 51-56 further reveal the user can update his/her consent record such as cancel, revoke, or rescind consents. These consent records are received by the third party(ies), see column 12, lines 30-37); 
identifying, from the plurality of consent records, a set of consent records associated with a mobile network operator (column 5, lines 20-25 reveal the consent monitor application maintain a record of consents granted to third-party applications installed on the user smart phone. Column 6, lines 43-46 reveal the third party application may be mobile application provider; column 8, lines 48-50 further reveal the wireless service provider may oblige/oversee mobile application providers to comply with a user consent management regime. Therefore, through the consent monitor application, consent records granted to third party applications/mobile application providers are associated/identified with a mobile network operator/wireless service provider; see also column 10, lines 51+) ; 
generating a consent report (column 11, lines 53-58 reveal periodic consent reports provided/generated); and 
transmitting the consent report to the mobile network operator(column 11, lines 53-58 reveal periodic consent reports are sent to the consent management application or an organization that manages the consent management hub; column 8, lines 48-50 reveal the wireless service provider may oblige mobile application providers to comply with a user consent management regime,  thus the wireless service provider can be the organization that manages/receives the reports).
Gailloux does not teach generating a consent report based on the identified set of consent records, the consent report including consent statuses of a plurality of users.
Ferguson teaches  generating a consent report based on the identified set of consent records, the consent report including consent statuses of a plurality of users (paragraphs 49 and 56 reveal a data log is generated that consist of records of one or more user consents such as consent status) . In addition, Ferguson also teaches identifying, from the plurality of consent records, a set of consent records associated with a mobile network operator (paragraph 51 reveals from the consent records, respective service providers are identified; paragraph 53 also reveals that the records may be used to determine a particular service provider, or party(ies)) and  transmitting the consent report to the mobile network operator (paragraph 68 reveals the a permission manifests define the destinations such as to service provider/mobile network operator which to transmit the records/logs; paragraph 129 reveals the records from the log may be transmitted from one party  to another party, and this party can be the mobile network operator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gailloux’s method of providing mobile network operator consent statuses with Ferguson’s teachings of generating reports to provide a verifiable data audit that determines whether a service provider is authorized to access the data from user’s mobile device (paragraph 14 of Ferguson).

As to claim 2, the combination of Gailloux in view of Ferguson teaches wherein the user identifier is a telephone number associated with a user (Gailloux: column 7, lines 64-65 reveal the user identity data can be a mobile telephone number).

As to claim 4, the combination of Gailloux in view of Ferguson teaches where each consent record further comprises a consent method (Gailloux: column 8, lines 58+  to column 9, lines 51-59 reveal the consent management application provides an interface for users/owners to manage the consents of their personal information. Using the interface, a consent method of canceling, revoking, or rescinding consents can be performed).
 
As to claim 5, the combination of Gailloux in view of Ferguson teaches wherein the consent method is one of a SMS message-based consent (Gailloux: column 7, lines 14-15 reveal consent method prompting user to grant permission via text message, thus SMS-message based consent), an application-based consent(Gailloux: column 5, lines 20-30 reveals the consent monitor application maintain a record of consents granted to third party applications installed on user smart phone, thus application-based consent; column 8, lines 58-60 further reveal the user can manage their consent method  via the consent management application), or a website-based consent(Gailloux: column 8, lines 60-62 reveal the user can manage their consents via web site provided by the consent management hub).

As to claim 6, the combination of Gailloux in view of Ferguson teaches wherein the mobile network operator is associated with a required consent collection method (Gailloux: column 8, lines 48-50 reveal the wireless service provider/mobile network operator may oblige/oversee mobile application providers to comply with user consents and thus is associated with a required consent method based on the collected users’ consents), and wherein generating the consent report comprises omitting consent records associated with a consent method other than the required consent collection method of the mobile network operator (Gailloux: column 11, lines 53-63 reveal the consent report comprises consent violations events associated with third -party application, thus the report provides details of required consent method in view of the violation while omitting other consent records associated with a consent method that are not in violation) .

As to claim 7, the combination of Gailloux in view of Ferguson teaches wherein each consent record further comprises a type of information that a user has consented to share with a service provider (Gailloux: column 9, lines 14-25 reveal the consent record include different categories or classes of consent, such as location sharing class/type, credit card information class/type, and contact information class/type).

As to claim 8, the combination of Gailloux in view of Ferguson teaches wherein the generated consent report is based on changes to the maintained consent records since a prior consent report was generated (Ferguson: paragraph 88 reveals consent log/manifest is generated/updated in accordance to changes/updates to consent records from users; paragraph 92 also reveals updates to the consent records that results in an update to the consent log).

As to claim 9, the combination of Gailloux in view of Ferguson teaches wherein the transmission causes the mobile network operator to approve or deny a request for user data from a service provider based on consent statuses in the consent report (Gailloux: column 8, lines 48-52 reveal the wireless service provider may oblige mobile application providers to comply with a user consent management regime. This is done by: the consent management regime mandates that consent records are  sent to the consent management hub; it is the wireless service provider/mobile network operator that requires/oversees the compliance of user consents (approval or deny) with the mobile application providers based on the consent records in the consent management hub/regime. Column 10, lines 45-51 further reveals via the consent monitor application/ consent management hub,  the wireless service provider oversees that the mobile application providers are in compliance, and therefore, the wireless service provider oversees the status of consents,  grant access to or release confidential information to the third party applications, see also column 10, lines 51+;  Ferguson: paragraph 56 reveals the transmitted consent log/report include user approval of consent/consent status  of information to respective service provider).

As to claim 10, the combination of Gailloux in view of Ferguson teaches wherein: 
each consent record further comprises a type of information that a user has consented to share (Gailloux: column 4, lines 35-47 reveal consent records can be reviewed according to access class/type, such as location information, unsolicited promotional notifications, and contacts function; column 9, lines 14-25 further reveal the consent record include different categories or classes of consent, such as location sharing class/type, credit card information class/type, and contact information class/type ) ; and 
the service provider request for user data is associated with a requested type of information (Gailloux: column 4, lines 61+ reveal the third party/service provider may send a request based on a type such as time based consents, or column 5, lines 1-5 reveal the third party/service provider may send a request to receive all consent records); and -23- 
82797-8014.US00/1 48481155.5whether the mobile network operator approves or denies the request is further based on whether the user has consented to share the requested type of information(Gailloux: column 8, lines 48-52 reveal the wireless service provider may oblige mobile application providers to comply with a user consent management regime. This is done by: the consent management regime mandates that consent records are  sent to the consent management hub; it is the wireless service provider/mobile network operator that requires/oversees the compliance of user consents (approval or deny) with the mobile application providers based on the consent records in the consent management hub/regime. Thus, the wireless service provider/mobile network operator require compliance of user consents (approval or deny). Column 10, lines 45-51 further reveals via the consent monitor application/ consent management hub,  the wireless service provider oversees that the mobile application providers are in compliance, and therefore, the wireless service provider oversees the status of consents,  grant access to or release confidential information to the third party applications, see also column 10, lines 51+).

As to claim 11, the combination of Gailloux in view of Ferguson teaches further comprising: receiving, from the service provider, a revocation of consent from a user to share user data with the service provider (Gailloux: column 4, lines 50-60 reveal user can cancel or revoke all consents to third parties/service providers; column 9, lines 51-59 reveal that the consent management application informs the third party once that the consent has been cancelled, revoke, or rescind. Thus revocation of consent by user is received by the third party) ; and updating the consent record associated with the user to reflect that the consent status has been revoked(Gailloux: column 4, lines 24-37 reveal that consent management hub allows users to review/update his/her consent record, this update can include revoking consents that were previously granted).

As to claim 12, Gailloux teaches a computer-implemented method of providing a mobile network operator a consent status associated with a user(Figure 3 reveals a method of providing via a consent management hub server, which interacts with a mobile network operator, consent status records from plurality of third parties/service providers; column 8, lines 48-52 reveal the wireless service provider/mobile network operator manages compliance of consents with the mobile application providers/service providers), the method comprising: 
maintaining, at a computing system, a plurality of consent records(column 2, lines 36-37 reveal consent management hub server manages/maintains consent records; column 5, lines 20-25 reveal the consent monitor application/consent management hub maintains a record of consents), wherein each consent record comprises a user identifier associated with a mobile device of a user(column 2, line 43 reveal the consent record consists of identity data from the consenting party and column 7, lines 63-66 reveal the identity data can be a mobile phone number of the information owner/user) and consent statuses between the user and each of a plurality of service providers(column 2, lines 44-45 reveal the consent record contains a consent agreement/status, and per column 1, lines 55-57 the agreement/status provides  a delimited period of time of consent to the information by the user/owner, thus an indication of whether the data consent status is active ); 
receiving, from a service provider, a consent update associated with a user(column 12, lines 18-26 reveal a version of a consent record is received from the third party/service provider. The consent record pertains to consent by the consenting party/user. The record contains a version identifier. This version identifier relates to the updates of the consent record, such as a prior version record, current record, or a new release version record. It is revealed in column 4, lines 50-52, that the user can modify the consents in the consent management hub interface), the consent update comprising a user identifier (column 12, lines 23-24 reveal the consent record/update consist of identity  data of the user/consenting party) and a consent status that indicates a willingness of the user to share data with a service provider(column 12, line 25 reveal the consent record/update consists of an agreement/status, and per column 1, lines 55-57 the agreement/status provides  a delimited period of time of consent to the information by the user/owner, thus an indication of the user providing/sharing the data with the third party/service provider); 
updating a consent record, from the plurality of maintained consent records, based on the received consent update(column 4, lines 50-52 reveal the consent  management hub allows user to modify multiple consent records; column 8, lines 58+ to column 9, lines 1-2 also reveal the consent management application provides an interface for users to update/manage a consent record from a plurality of consent records; column 9, lines 51-56 further reveal the user can update his/her consent record such as cancel, revoke, or rescind consents. These consent records are received by the third party(ies), see column 12, lines 30-37); 
receiving a request for a consent status of a user from a mobile network operator(column 8, lines 48-52 reveal the wireless service provider may oblige/oversee mobile application providers to comply with a user consent management regime.  It is the consent management regime that mandates the sending of consent status/records to consent management hub and the wireless service provider/mobile network operator oversees/receives compliance status with mobile application providers);
 identifying, from the plurality of consent records, a consent record associated with the user(column 5, lines 20-25 reveal the consent monitor application maintain/identifies a record of consents granted to third-party applications installed on the user smart phone. Therefore, through the consent monitor application, consent records granted to third party applications/mobile application providers are associated/identified with the user); 
identifying, from the consent record, the consent status of the user for each of a plurality of service providers(column 5, lines 20-25 reveal the consent monitor application maintain/identifies a record of consents granted to third-party applications installed on the user smart phone, thus the consent monitor application have access to the status of consents granted to third-party applications/service providers; column 10, lines 45-51 reveal the consent monitor application may determine a status of consents to grant access to or release confidential information to the third party applications); and 
transmitting the consent [record] of the user to the mobile network operator(column 11, lines 53-58 reveal periodic consent reports are sent to the consent management application or an organization that manages the consent management hub. These reports include consent status violations by the third party applications; column 8, lines 48-50 reveal the wireless service provider may oblige mobile application providers to comply with a user consent management regime,  thus the wireless service provider can be the organization that manages/receives the reports; column 10, lines 45-51 also reveal the consent monitor application may determine a status of consents to grant access to or release confidential information to the third party applications ; see also column 10, lines 51+ which discuss the consent monitor application is configured with a digital certificate by a wireless service provider, thus the wireless service provider/mobile network operator receives/manages via the consent monitor application the consent status of users for the third party applications and ensure compliance).
Gailloux does not teach transmitting the consent status of the user for each of a plurality of service providers.
Ferguson teaches transmitting the consent status of the user for each of a plurality of service providers(paragraphs 49 and 56 reveal a data log is generated that consist of records of one or more user consents such as consent status; paragraph 68 reveals the a permission manifests/log define the destinations such as to service provider which to transmit the records with their corresponding status; paragraph 129 reveal the record from the log may be transmitted from one party  to another party, and this party can be the mobile network operator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gailloux’s method of providing mobile network operator consent statuses with Ferguson’s teachings of transmitting consent status to provide verifiable data that determines whether a service provider is authorized to access the data from user’s mobile device (paragraph 14 of Ferguson).

As to claim 13, the combination of Gailloux in view of Ferguson teaches wherein the user identifier is a MSISDN(Gailloux: column 7, lines 64-65 reveal the user identity can be a mobile telephone number, for it is understood that MSISDN is a mobile number used for dialing ).

As to claim 14, the combination of Gailloux in view of Ferguson teaches wherein the consent update further comprises a manner in which the user indicated the willingness to share data with the service provider(column 12, line 25 reveal the consent record/update consists of a consent agreement/status, and per column 1, lines 55-57 the agreement/status provides  a delimited period of time of consent to the information by the user/owner, thus an indication from the user of providing/sharing the data with the third party/service provider).

As to claim 15, the combination of Gailloux in view of Ferguson teaches wherein the manner comprises via an SMS message(Gailloux: column 7, lines 14-15 reveal consent method prompting user to grant permission via text message, thus SMS-message based consent), via an application(Gailloux: column 5, lines 20-30 reveals the consent monitor application maintain a record of consents granted to third party applications installed on user smart phone, thus application-based consent; column 8, lines 58-60 further reveal the user can manage their consent method  via the consent management application), or via a website(Gailloux: column 8, lines 60-62 reveal the user can manage his/her consents via web site provided by the consent management hub).

As to claim 16, the combination of Gailloux in view of Ferguson teaches wherein the transmitted consent status further includes a manner in which the user indicated the willingness to share data with each of the plurality of service providers (Ferguson: paragraphs 64-65, and 68 reveals the permission manifest/report transmitted includes consent records. These records per paragraphs 49 and 56 include data log of one or more user consents, including consent status. The consent status indicates the user’s willingness to share data to the service providers).

As to claim 18, the combination of Gailloux in view of Ferguson teaches wherein the transmission causes the mobile network operator to approve or deny a request from a service provider for user data based on the transmitted consent statuses (Gailloux: column 8, lines 48-52 reveal the wireless service provider may oblige mobile application providers to comply with a user consent management regime. This is done by: the consent management regime mandates that consent records are  sent to the consent management hub; it is the wireless service provider/mobile network operator that requires/oversees the compliance of user consents (approval or deny) with the mobile application providers based on the consent records in the consent management hub/regime. Column 10, lines 45-51 further reveals via the consent monitor application/ consent management hub,  the wireless service provider oversees that the mobile application providers are in compliance, and therefore, the wireless service provider oversees the status of consents,  grant access to or release confidential information to the third party applications, see also column 10, lines 51+;   Ferguson: paragraph 56 reveals the transmitted consent log/report include user approval of consent/consent status  of information to respective service provider; column 10, lines 45-51 reveals the consent monitor application that the wireless service provider may have access to, to oblige the mobile application providers compliance, may determine a status of consents to grant access to or release confidential information to the third party applications).

As to claim 19, the combination of Gailloux in view of Ferguson teaches wherein: 
each consent record further comprises a type of information that a user has consented to share(Gailloux: column 4, lines 35-47 reveal consent records can be reviewed according to access class/type, such as location information, unsolicited promotional notifications, and contacts function; column 9, lines 14-25 further reveal the consent record include different categories or classes of consent, such as location sharing class/type, credit card information class/type, and contact information class/type ); 
the service provider request for user data is associated with a requested type of information(Gailloux: column 4, lines 61+ reveal the third party/service provider may send a request based on a type such as time based consents, or column 5, lines 1-5 reveal the third party/service provider may send a request to receive all consent records); and 
whether the mobile network operator approves or denies the request is further based on whether the user has consented to share the requested type of information(Gailloux: column 8, lines 48-52 reveal the wireless service provider may oblige/oversee mobile application providers to comply with a user consent management regime. The consent management regime may mandate sending consent records to consent management hub on the event of a consent grant/approval by the user. Thus the wireless service provider/mobile network operator require compliance of user consents (approval or deny)).

As to claim 20, the combination of Gailloux in view of Ferguson teaches further comprising updating a consent record based on an indication of revoked consent(Gailloux: column 4, lines 24-37 reveal that consent management hub allows users to review/update his/her consent record, this update can include revoking consents that were previously granted).

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gailloux et al US 10733685 (hereinafter Gailloux) in view of Ferguson US 20190327239 (hereinafter Ferguson) in further view of Yadgiri et al US 20170098100 (hereinafter Yadgiri).

As to claim 3, the combination of Gailloux in view of Ferguson teaches all the limitations recited in claim 1 above. The combination of Gailloux in view of Ferguson does not teach wherein each consent record further comprises a country code, associated with the user, and wherein the identification of the set of consent records is based on the country code and a country associated with the mobile network operator.
Yadgiri teaches wherein each consent record further comprises a country code, associated with the user, and wherein the identification of the set of consent records is based on the country code (paragraphs 20 and 25 reveal user collected data include user identifier such as country code and  the user consent rules corresponds to the user collected data that includes the country code identifier ) and a country associated with the mobile network operator (paragraph 37 further reveal the country code can be associated with the social media platform/mobile network operator. As an example, paragraph 15 recites the Google+ social platform. Google+ consists of google fi which is google mobile carrier, thus google fi is a mobile virtual network operator).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gailloux’s method of providing mobile network operator consent statuses in view of Ferguson’s teachings of generated reports with Yadgiri’s teachings of identifying consent records based on the country code to improve upon the managing  of consent compliance rules from multiple countries (paragraph 17 of Yadgiri).

As to claim 17, the combination of Gailloux in view of Ferguson teaches all the limitations recited in claim 12 above. The combination of Gailloux in view of Ferguson teaches wherein the consent update further comprises a consent type(Gailloux: column 9, lines 14-25 reveal the consent record include different categories or classes of consent, such as location sharing class/type, credit card information class/type, and contact information class/type), wherein the consent type comprises explicit consent (Gailloux: column 8, lines 57+ reveal the user can manage her/her consent which includes consent type directly via the interface of the consent management application, explicit consent management is also discus in column 4, lines 24-40) or [previous approved] consent (Ferguson: paragraph 104 reveals implementing permissions based upon what the user has previously approved consent on).
The combination of Gailloux in view of Ferguson does not teach implicit consent.
Yadgiri teaches consent can be implicit consent (paragraph 16 reveals the required consent can be obtained indirectly such as via a licensing agreement of the social media site) and the consent can be explicit consent (paragraph 16 reveals the required consent can be explicit coming directly from the user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gailloux’s method of providing mobile network operator consent statuses in view of Ferguson’s teachings of transmitting consent status with Yadgiri’s teachings of implicit consent such that the user collected data can be analyzed in compliance to user’s implicit consent by social media analytics. This allows social media analytics to make business decisions and used the collected data for further analysis (paragraphs 15-16 of Yadgiri).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Johnson et al US 20210119808 (hereinafter Johnson).
Johnson teaches maintaining a plurality of consent records (paragraph 31 reveals consent management system that manages consent data records), wherein each consent record comprises a user identifier associated with a mobile device of a user (paragraph 4 reveal the consent record consist of device identifier and global identifier, see Figure 4B reference number 436), and consent statuses corresponding to each of the service providers (Figure 4B, reference number 456 reveal the consent record include agreement status) ; receiving a consent update associated with a user (paragraph 3 reveals receiving consent-data and updated/input consent data) ; updating a consent record (Figure 8, reference number 812 reveals updating the consent data in the device consent record) as cited in claims 1 and 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437  

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437